                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


ANTHONY W. BEDINGHAUS,                                           Case No. 1:17-cv-862

              Plaintiff,                                         Dlott, J.
                                                                 Bowman, M.J.
       v.


COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                           REPORT AND RECOMMENDATION

       Proceeding pro se, Plaintiff Anthony Bedinghaus filed this Social Security appeal

in order to challenge the Defendant’s disability decision. See 42 U.S.C. §405(g). The

ALJ awarded Plaintiff SSI benefits beginning in 2016, the day prior to Plaintiff’s 50 th

birthday, but determined that Plaintiff was not under any disability prior to that date. As

explained below, I conclude that the ALJ’s finding of non-disability prior to January 18,

2016 should be AFFIRMED, because it is supported by substantial evidence in the record

as a whole.

       I. Summary of Administrative Record

       Plaintiff, who has a high school education, worked as a diesel mechanic and as a

mower/yard worker, performing both jobs at the “heavy” level of exertion. (Tr. 32).

Plaintiff was 41 years old on his alleged onset date, and was 45, still a “younger individual”

on his DLI. Plaintiff alleges disability primarily on the basis of physical impairments, which

include a back impairment and neuropathy.



                                              1
         Prior to the denial of the applications that form the basis for this judicial appeal,

Plaintiff filed an earlier application for disability insurance benefits (“DIB”). In that August

7, 2011 application, Plaintiff alleged the same disability onset date of January 1, 2008.

Plaintiff last worked in 2005 so his Date Last Insured (“DLI”) for purposes of DIB is

September 30, 2011. Plaintiff’s first DIB application was denied initially shortly after his

DLI, on October 24, 2011 and was denied on reconsideration on April 2, 2012. (Tr. 46;

see also Tr. 21). Plaintiff did not seek a hearing or otherwise appeal that adverse

determination.

         In June 2014, Plaintiff filed a new application for DIB and a protective application

for supplemental security income (“SSI”). In his new applications, Plaintiff again alleged

that his disability began on January 1, 2008. After Plaintiff’s 2014 applications were

denied initially and upon reconsideration, Plaintiff requested an evidentiary hearing before

an ALJ.

         On August 17, 2016, nearly five years after his DLI and more than eight and a half

years after his alleged onset of disability, Plaintiff appeared with counsel and gave

testimony before ALJ Andrew Gollin; a vocational expert also testified. (Tr. 42-87). By

the time of the hearing, Plaintiff had reached the age of 50 and was living with his wife

and the youngest of his three sons, then aged 9.1

         At the outset of the hearing, the ALJ advised Plaintiff and his attorney that he could

not ordinarily consider the alleged onset date of January 2008 due to the prior adverse

decision of April 2, 2012 and inquired if counsel could state any basis that would represent




1Plaintifftestified that at the time of the hearing, his other two sons were in their twenties. One of the two
would have been a minor living with Plaintiff and his wife in 2008, while the other would have been 18 or
19. (See Tr. 719, reporting in August 2014 that he lived with two sons). The youngest son, age 9 at the
time of the hearing, would have been a year old at the time of Plaintiff’s alleged onset of disability in 2008.
                                                      2
good cause for reopening the prior application in support of the earlier alleged onset date.

(Tr. 47).   Counsel argued that since the reconsideration denial date, new medical

evidence “demonstrated that the claimant’s lumbar stenosis has progressed significantly”

and that the medical evidence was “new and material evidence that would relate back to

the date last insured to support a reopening of the prior claim.” (Id). After review of that

evidence, however, the ALJ issued a mostly adverse decision. (Tr. 20-35). In the

September 8, 2016 written decision, the ALJ found that Plaintiff was entitled to SSI

benefits under the medical vocational grid rules as of the day prior to his 50 th birthday but

was otherwise not under a disability during any of the alleged disability period. The

Appeals Council denied review, leaving the ALJ’s decision as the final decision of the

Commissioner.

       Regarding Plaintiff’s previously denied application and the effect of administrative

res judicata, the ALJ first concluded that the records did not establish the existence of

       any new and material evidence … to find a different determination than that
       rendered in 2012. As such…reopening of the prior decisions is not
       appropriate. As a result, the claimant’s current Title II [DIB] application is
       denied because it is barred by the prior 2012 reconsideration determination,
       which postdates the date last insured of September 30, 2011. As for the
       Title XVI [SSI] application, the undersigned finds that it is partially
       favorable/unfavorable. The undersigned believes that the claimant is
       capable of performing a range of sedentary work….[but] would grid out at
       the attainment of age 50….

(Tr. 21). Thus, the ALJ concluded that Plaintiff was entitled only to age-related SSI

benefits as of January 18, 2016 under the medical vocational grid rules. (Id.)

       The ALJ found that since 2008, Plaintiff had severe impairments of lumbar

degenerative disc disease, lumbar spinal stenosis, diabetes mellitus type II with

neuropathy, hypertension, obesity, bilateral carpal tunnel syndrome, depression, and a

panic disorder without agoraphobia.       (Tr. 24).   Plaintiff does not dispute the ALJ’s

                                              3
determination that none of his impairments, either alone or in combination, met or

medically equaled any Listing in 20 C.F.R. Part 404, Subpart P, Appendix 1, such that

Plaintiff would be entitled to a presumption of disability. (Id.)

       Clearly, Plaintiff was not capable of performing the type of heavy exertional work

as a diesel mechanic that he once performed. However, the ALJ determined that Plaintiff

retained the residual functional capacity (“RFC”) to perform a restricted range of

sedentary work, subject to the following additional limitations:

       [T]he claimant must be able to alternate between sitting/standing at will,
       provided the person is not off task more than 10% of the work period. The
       claimant is limited to no more than occasional climbing of ramps and stairs,
       balancing, stooping, crouching, kneeling, and crawling. The claimant is
       limited to no climbing of ladders, ropes, or scaffolds. The claimant is limited
       to no more than frequent handling, fingering, and feeling bilaterally. The
       claimant is limited to no work involving concentrated exposure to extreme
       cold, extreme heat, and vibration. The claimant is limited to no work
       involving hazardous machinery/equipment and no work involving
       unprotected heights. The claimant is limited to being able to understand,
       remember, and carry out short and simple instructions, involving 1-3 step
       tasks. The claimant is limited to no more than occasional changes in
       workplace settings and workplace duties. The claimant is limited to no more
       than infrequent and brief interaction with the general public which is defined
       as no more than 15% of the workday with each interaction lasting no more
       than three minutes. The claimant is limited to no more than occasional
       interaction with coworkers and supervisors. The claimant must be able to
       elevate his legs 12-15 inches for up to a quarter of the workday.

(Tr. 26).

       Considering Plaintiff’s age, education, and RFC, and based on testimony from the

vocational expert, the ALJ determined that Plaintiff could still perform a significant number

of jobs in the national economy, including the representative unskilled jobs of freight/stock

laborer, inspector/tester, and surveillance system monitor. (Tr. 34). Therefore, the ALJ

determined that Plaintiff was not under a disability. (Id.) The Appeals Council denied

further review, leaving the ALJ’s decision as the final decision of the Commissioner.


                                              4
       In the Statement of Errors filed on appeal to this Court, Plaintiff argues that the ALJ

erred by failing to give controlling weight to the opinions of his treating physician, Dr.

Hines. Construing Plaintiff’s claims liberally, he also appears to assert more broadly that

the ALJ’s decision is not supported by substantial evidence. Neither claim is persuasive.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for benefits, a claimant must be under a “disability.” See 42 U.S.C.

§1382c(a). Narrowed to its statutory meaning, a “disability” includes only physical or

mental impairments that are both “medically determinable” and severe enough to prevent

the applicant from (1) performing his or her past job and (2) engaging in “substantial

gainful activity” that is available in the regional or national economies. See Bowen v. City

of New York, 476 U.S. 467, 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the court’s

first inquiry is to determine whether the ALJ’s non-disability finding is supported by

substantial evidence.    42 U.S.C. § 405(g).      Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

omitted). In conducting this review, the court should consider the record as a whole.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial

evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion....
       The substantial evidence standard presupposes that there is a ‘zone of
       choice’ within which the Secretary may proceed without interference from
                                             5
       the courts. If the Secretary’s decision is supported by substantial evidence,
       a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for supplemental security income or for disability

benefits, the Social Security Agency is guided by the following sequential benefits

analysis: at Step 1, the Commissioner asks if the claimant is still performing substantial

gainful activity; at Step 2, the Commissioner determines if one or more of the claimant’s

impairments are “severe;” at Step 3, the Commissioner analyzes whether the claimant’s

impairments, singly or in combination, meet or equal a Listing in the Listing of

Impairments; at Step 4, the Commissioner determines whether or not the claimant can

still perform his or her past relevant work; and finally, at Step 5, if it is established that

claimant can no longer perform his or her past relevant work, the burden of proof shifts to

the agency to determine whether a significant number of other jobs which the claimant

can perform exist in the national economy. See Combs v. Commissioner of Soc. Sec.,

459 F.3d 640, 643 (6th Cir. 2006); 20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he is

entitled to disability benefits. 20 C.F.R. § 404.1512(a). A claimant seeking benefits must

present sufficient evidence to show that, during the relevant time period, he suffered an

impairment, or combination of impairments, expected to last at least twelve months, that

left him unable to perform any job. 42 U.S.C. § 423(d)(1)(A).

       B. The ALJ’s Decision is Supported by Substantial Evidence

       Plaintiff argues that the ALJ’s decision should be reversed because the ALJ failed

to give controlling weight to the opinions of his treating physician, Dr. Hines. “Dr. Hines

was not given enough merit….” (Doc. 11 at 1). Construing Plaintiff’s pro se argument


                                              6
liberally, he also asserts a closely related claim that the ALJ’s RFC and non-disability

decision as a whole are not supported by substantial evidence in the record.

       1. Evaluation of Treating Physician Hines

       Until March 27, 2017, the Social Security Agency had established an “automatic

hierarchy for treating sources, examining sources, ...[and] nonexamining sources,” with

the opinion of treating sources automatically entitled to the greatest weight. See 82 FR

5844-01, 5853, 2017 WL 168819 (Jan. 18, 2017). Thus, the long-standing regulation

regarding treating physicians provided: “If we find that a treating source’s opinion on the

issue(s) of the nature and severity of your impairment(s) is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in your case record, we will give it controlling weight.” 20 C.F.R.

§404.1527(c)(2) (emphasis added); see also Warner v. Com’r of Soc. Sec., 375 F.3d 387,

390 (6th Cir. 2004); SSR 96-2p. The Commissioner also was required to provide “good

reasons” if the Commissioner did not give controlling weight to the opinion of a treating

physician. Id.

       Effective March 27, 2017, many long-standing regulations have been significantly

revised or rescinded, with the old hierarchy discarded. For example, a new rule set forth

in 20 C.F.R. §404.1520c entirely replaces the treating physician rule previously set forth

in 20 C.F.R. § 404.1527.        However, although some revisions apply to claims that

remained pending at the administrative level on March 27, 2017, the Commissioner has

made clear that the elimination of the treating physician rule applies only to “claims filed

on or after March 27, 2017.” See Social Sec. Admin., Revisions to Rules Regarding the

Evaluation of Medical Evidence, 82 Fed. Reg. at 5845. Plaintiff filed the instant claim in

2014; therefore, the prior “treating physician rule” and related SSRs and case law

                                              7
continue to apply to this case. Accord, Glanz v. Com’r of Soc. Sec., 2018 WL 3722318

at n. 5 (N.D. Ohio July 17, 2018). Having determined that the well-established rule

remains applicable, I turn to the ALJ’s analysis of the various opinions offered by Dr.

Hines.

         Dr. Hines, a family medicine physician, began treating Plaintiff close in time to his

alleged disability onset date.2 On September 30, 2014, Dr. Hines completed a medical

statement questionnaire in which he noted that an August 8, 2011 CT scan of Plaintiff’s

spine showed “severe L4-L5 central canal stenosis” and moderate stenosis at other discs.

He further described Plaintiff’s “progressive pain for many years” including increased pain

with activity, and limited range of motion in Plaintiff’s lumbar spine. (Tr. 728). Dr. Hines

opined that Plaintiff was “unable” to bend, stoop, or kneel, could stand or walk only 10 to

15 minutes at a time, with a similar limitation on sitting before needing to move. He

indicated that Plaintiff “rotates” between sitting and intermittent standing and walking, and

offered additional mental limitations on Plaintiff’s attributable to depression.                (Tr. 729).

He indicated that Plaintiff’s wife “must help him with showering, hygiene due to obesity, 3

back problems.” (Id.)

         At the request of counsel who represented Plaintiff before the ALJ, Dr. Hines

completed three additional questionnaires on February 23, 2016: (1) a Mental Impairment

questionnaire; (2) a Lumbar Spine Medical Source Statement; and (3) a Diabetes Mellitus




2Dr.Hines states on various February 2016 forms that he had been treating Plaintiff for “7-10 years.” (Tr.
777). Although a date ten years earlier would have preceded Plaintiff’s disability onset date, a date seven
years earlier would have been more than a year after Plaintiff’s alleged onset date. On September 30,
2014 date, Dr. Hines similarly stated that he began treating Plaintiff “5-10 years ago.” Again, a date five
years prior would have been September 2009, nearly two full years after Plaintiff’s alleged onset date. (Tr.
728). Due to Dr. Hines’ imprecise estimates of how long he had been treating Plaintiff, it is impossible to
determine whether the treatment relationship preceded the January 2008 alleged onset date.
3The record reflects that Plaintiff is morbidly obese, weighing in excess of 350 pounds.

                                                     8
Medical Source Statement.4 Of the various opinions expressed by Dr. Hines on those

forms, Plaintiff most heavily relies on the 2016 Lumbar Spine Statement. On that form,

Dr. Hines opined that Plaintiff can walk no more than 4 blocks, can sit or stand for no

more than 5 minutes at a time, and can sit, stand, or walk for less than 2 hours total in an

8-hour day, while requiring at least 6 hours during the work day to lie down or recline at

16 degrees.      (Tr. 773).     Dr. Hines further opined that Plaintiff will need frequent

unscheduled breaks throughout the day, but only for as long as required to change

position. (Tr. 773). He recommended elevating Plaintiff’s legs “as much as possible for

edema,” or 25-50% of the workday in the context of a sedentary position. (Tr. 774). He

also opined that Plaintiff can rarely lift or carry less up to10 pounds, but never 20 pounds

or more. (Id.) He stated that Plaintiff can never crouch/squat or climb ladders, and that

Plaintiff has significant limitations with reaching, handling, and fingering. (Id.) By letter

dated August 1, 2016, Dr. Hines provided one last opinion, handwriting in a date to this

typed statement: “[I]t is my professional opinion that the earliest date that the description

of symptoms and limitations in the Lumbar Spine Medical Source Statement completed

on February 23, 2016 and attached hereto began: ~2009 or earlier.” (Tr. 1097, emphasis

added).

       There is no question that acceptance of Dr. Hines’ opinions would have resulted

in a determination that Plaintiff became disabled years prior to the 2016 date determined

by the ALJ.      However, the ALJ’s evaluation and rejection of Dr. Hines’ back-dated

opinions is supported by substantial evidence.5             A treating physician’s opinions are




4TheDiabetes Statement is only partially completed and was not signed.
5The ALJ’s decision reflects that he did not find the 2014 or 2016 opinions of Dr. Hines to be “new and
material” for purposes of reopening the prior adverse decision rendered in 2012. (Tr. 21). Separate and
                                                  9
entitled to controlling weight, but only if they are “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and are “not inconsistent with the other

substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2).                  Here, the ALJ

offered “good reasons” for finding that Dr. Hines’ opinions were not entitled to controlling

weight – because the opinions were not well-supported and were inconsistent with the

record as a whole including Dr. Hines’ own records during the relevant time period.

        The ALJ first pointed out that Dr. Hines’ opinions on Plaintiff’s physical limitations

generally related to his specialty in family medicine, but that Dr. Hines lacked any

expertise in his separate assessment of Plaintiff’s mental limitations.6 The ALJ

acknowledged that Dr. Hines’ August 2016 opinions “would effectively make the claimant

disabled, in part due to off-task time and absences from work, as well as an inability to

perform the required functions of a sedentary position.” (Tr. 31). However, the ALJ gave

Dr. Hines’ opinions only “partial” rather than controlling weight. The ALJ articulated the

following reasons for discounting the opinions of Dr. Hines and the similar opinions of a

pain management doctor, Dr. Shapiro, who began treating Plaintiff in July 2015:

        [T]hese opinions refer to imaging and treatment records, but do not provide
        specific rationales or explanations for the articulated limitations. For
        example, there does not appear to be any basis for the articulation that the
        claimant would need greater breaks, more time to recline or have legs
        elevated, have more time off-task, and would be absent from as much work
        as noted. Additionally, these assessments were proffered in 2016, after the
        date the claimant would have been found disabled under the medical-
        vocational guidelines. Dr. Hines stated in August 2016 that these limitations
        are valid to 2009 or earlier…. However, there is no explanation, and so the
        undersigned will not backdate these opinions to points in the past.

        The medical evidence does not support the extreme limitations provided by
        Drs. Shapiro and Hines prior to January 2016, which is when the claimant’s



apart from the determination of whether administrative res judicata applies, however, the undersigned finds
that the ALJ’s analysis of Dr. Hines’ opinions on the merits is substantially supported.
6Plaintiff challenges only the assessment of his physical limitations in this judicial appeal.

                                                    10
       age category changed.         These doctors’ own medical records are
       inconsistent with their assessments and with finding the claimant disabled
       prior to the attainment of age 50.

       Dr. Hines examined the claimant in March 2012…. The claimant had a
       slightly antalgic gait, but there was no significant tenderness to palpation of
       the lumbar spine. Monofilament sensation was 5/5.

       When Dr. Hines examined the claimant in September 2014, the claimant
       had a limited range of motion of the back…. His gait was slow. There was
       no tenderness of palpation of the lower back. In November 2014, Dr. Hines
       noted that the claimant had positive straight leg raises as 30 degrees
       bilaterally…. He had limited range of motion, and he had difficulty with lying
       down/sitting up. However, deep tendon reflexes, sensation, and strength
       were intact in both lower extremities.

(Tr. 31). In May 2015, Plaintiff told Dr. Hines that he can do a few chores at home but

that he must be seated due to his musculoskeletal impairments. (Tr. 25). He testified

that he does not use an assistive device for ambulation but spends most of his time on

the couch.   He also testified that he has a driver’s license, occasionally goes grocery

shopping with his wife, and that he attends church weekly.

       Consistent with Dr. Hines, when Dr. Shapiro first examined Plaintiff in July 2015,

he found grossly intact cranial nerves, no Achilles ankle jerks, and noted many other

normal findings including normal tone and full muscle strength except in the wrists, with

unremarkable gait and station and negative straight leg raises. (Tr. 31). Likewise, Plaintiff

exhibited no new problems with gait, station, coordination, deep tendon reflexes or

motor/sensory examination when examined by Dr. Shapiro in October 2015. Dr. Shapiro

made no changes and noted he looked pretty good on exam. At that time, Plaintiff

reported he was pretty functional in the community. (Tr. 32).

       On examination a few months later in February 2016, after the date that the ALJ

found that Plaintiff would be considered to be disabled under grid rules, Dr. Hines again

noted a fairly normal gait. Plaintiff did alternate between sitting and standing at that

                                             11
examination and exhibited new tenderness to palpation across the lower back, with deep

tendon reflexes reduced to 1+/4 in the bilateral knees and ankles. However, strength and

sensation remained intact in the lower extremities. (Tr. 32).

         Based on Plaintiff’s history and the number of normal examination findings made

by Dr. Hines and other physicians throughout the years between Plaintiff’s alleged onset

date and evidence supporting a gradual decline up to his 50th birthday in 2016,7 the ALJ

concluded:

         Examination findings such as these are inconsistent with the extreme
         limitations given by Drs. Hines and Shapiro, and are inconsistent with
         finding the claimant disabled prior to his attainment of age 50. Their
         limitations do not appear to be tied to any specific physical signs or findings,
         and are not supported with detailed explanations. Nevertheless, the
         undersigned included certain limitations involving elevating the claimant’s
         legs in the residual functional capacity finding of this decision.

(Tr. 32).

         2. The ALJ’s RFC Determination is Substantially Supported

         An ALJ’s RFC determination need not rest on a specific medical opinion, as the

RFC determination is not to be determined by a physician, but instead is reserved to the

Commissioner. See 42 U.S.C. § 423(d)(5)(B), 20 C.F.R. § 1546(c); see also Coldiron v.

Com’r, 391 Fed. Appx. 435, 439 (6th Cir. 2010) (holding that ALJ did not impermissibly

act as a medical expert by rendering a sedentary work RFC). Here, the ALJ provided a




7Plaintiff’sattorney argued that Plaintiff’s condition worsened over time, but that even if limited to sedentary
work, he would be disabled for purposes of SSI as of his 50th birthday. (Tr. 47-50). Plaintiff testified that he
was fired from his job in 2005 due to a “[l]ack of work, lack of showing up, absence,” and being “[u]nable to
get along with people” based upon his irritability, rather than based on any physical limitation. (Tr. 54; see
also Tr. 53). However, he attributed his present inability to work primarily to back pain, which he described
as aggravated with sitting or standing. He testified that his back condition has existed since 2002 or 2003,
years prior to his disability onset date. (Tr. 57). He also testified that his wife has assisted him with toileting,
showering, and dressing since 2005 or 2006, well before his alleged 2008 onset date. (Id.) However,
Plaintiff agreed that his back pain has worsened “over the years.” (Tr. 57).

                                                        12
well-reasoned basis for his RFC determination, which he based on multiple medical

records and medical opinions. Among those opinions were the assessments of state

agency reviewers, who limited Plaintiff to a “light” exertional level with some mental

limitations. (Tr. 30). The ALJ did not fully accept their assessments but instead “limited

the claimant to a greater degree…in order to fully accommodate the claimant’s

impairments.” (Id.)

       Notably, the ALJ found no “new and material” evidence sufficient to reopen the

prior adverse determination made in April 2012, concluding that administrative res

judicata barred reopening that claim. However, the ALJ still considered all evidence in

the record as a whole, including medical evidence dated prior to the 2012 denial, before

determining that Plaintiff remained capable of a restricted range of sedentary work

throughout the relevant time period leading up to January 18, 2016.

       In Plaintiff’s reply memorandum, Plaintiff argues that he is disabled in part because

of his “unbearable pain” and debilitating muscle spasms. (Doc. 13). He argues that he

has engaged in all recommended treatment in an attempt to secure relief from that pain,

but that his uncontrolled diabetes made him a poor candidate for several treatments

including back injections and surgery. (Id.) In contrast to Plaintiff’s statements, however,

in 2014 records reflected that his hemoglobin A1C level had dropped to 8.1 from 9.8,

indicating significantly improved diabetes control. (Tr. 1080).

       In any event, to the extent that Plaintiff is alleging disability based on his pain

complaints, the ALJ’s adverse assessment of Plaintiff’s credibility is relevant. Specifically,

the ALJ here gave only “partial weight to the claimant’s articulated symptoms and

limitations as they are partially supported and consistent with the evidence.” (Tr. 30; see

also Tr. 27, “The undersigned finds the claimant’s testimony regarding the intensity,

                                             13
persistence, and limiting effects of his individual symptoms to be only partially consistent

with the evidence”). In assessing whether to accept Plaintiff’s testimony that his pain had

remained at a disabling level for many years prior to 2016, the ALJ summarized many

medical records in which Plaintiff reported no pain and examining physicians recorded

mostly normal findings. (See generally, Tr. 24-25, 28-30). The ALJ noted that Plaintiff

has treated his conditions almost exclusively with pain medications, but “has not pursued

much in the form of any other treatment.” (Tr. 30).

        [H]e does use hot and cold, but there is no evidence of surgical intervention,
        additional treatments, etc. There does appear to be some reference to
        injections, which provided some relief to the claimant. There are the
        opinions from the claimant’s treating physicians…to which the undersigned
        has given partial weight. The claimant has been prescribed psychotropic
        medications for his mental impairments, but he has not pursued any other
        treatments to assist him in his conditions [such as therapy], and has not
        availed himself of any other treatment options.

(Id).

        An ALJ’s credibility assessment must be supported by substantial evidence, but

“an ALJ’s findings based on the credibility of the applicant are to be accorded great weight

and deference, particularly since an ALJ is charged with the duty of observing a witness’s

demeanor and credibility.” Walters v. Com’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir.

1997). Further, a credibility determination cannot be disturbed “absent a compelling

reason.” Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001). The undersigned finds no

basis for disturbing the ALJ’s credibility assessment in this case.

        As other courts have noted, many people experience chronic pain that is less than

disabling. See Blacha v. Secretary of Health and Human Services, 927 F.2d 228, 230–

231 (6th Cir. 1990) (affirming ALJ's determination that back pain from nerve root

compression and herniated disc, coupled with degenerative changes, was not disabling).

The fact that there is an evidentiary basis for some level of pain does not mean that an
                                             14
ALJ must find that a plaintiff suffers from a disabling level of pain. See Bruce v. Com’r,

2009 WL 239023 at*12 (S.D. Ohio Jan. 29, 2009) (affirming evaluation of plaintiff’s back

pain as less than disabling).

       “Substantial evidence may be produced through reliance on the testimony of a

vocational expert in response to a ‘hypothetical’ question,” as long as the hypothetical

question accurately portrays the actual limitations of the Plaintiff. See Varley v. Sec’y of

Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987). The RFC determined by the

ALJ in this case is substantially supported by the record as a whole. Even if a reviewing

court would resolve the issues differently, if supported by substantial evidence, the

Commissioner’s decision must stand. See Foster v. Halter, 279 F.3d 348, 353 (6th Cir.

2001). Plaintiff’s arguments amount to a reweighing of the evidence and do nothing to

undermine the substantial evidence that supports the ALJ’s determination.

       III. Conclusion and Recommendation

       For the reasons explained herein, IT IS RECOMMENDED THAT Defendant’s

decision be AFFIRMED as supported by substantial evidence, and that this case be

CLOSED.



                                                        /s Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                            15
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ANTHONY W. BEDINGHAUS,                                           Case No. 1:17-cv-862

              Plaintiff,                                         Dlott, J.
                                                                 Bowman, M.J.
       v.


COMMISSIONER OF SOCIAL SECURITY,

              Defendant.



                                          NOTICE

       Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                             16
